Citation Nr: 1748897	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  12-34 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for migraines.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to June 2005 and from August 2008 to August 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran cancelled his Board hearing scheduled for September 2017.  

The Board notes that while the Veteran and his representative have listed the issue of service connection for a bilateral knee disability as an issue on appeal in September and October 2017 statements, service connection was already granted for that disability.  The Veteran submitted a notice of disagreement with the initial rating assigned to each knee, but did not perfect an appeal following April 2014 statements of the case.  As such, the issues regarding the right and left knee are not on appeal before the Board.  


FINDING OF FACT

In a September 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for a higher initial rating for migraines.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an increased initial rating for migraines are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a September 2017 statement, the Veteran stated that he would like to withdraw the appeal for a higher initial rating for migraines.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or during a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claim and the appeal for a higher initial rating for migraines is dismissed.


ORDER

The appeal for an increased initial rating for migraines is dismissed.  




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


